Mr. Presiding Justice Dibell delivered the opinion of the court. George S. Moshier filed a petition in the court below against the city council of the city of Galesburg for a mandamus to compel said city council to disconnect from the city of Galesburg eighty acres of land owned by him. The case is in all respects substantially the same as that disclosed by the record in the case of Higgins and others against the city council of the city of Galesburg, in which we file an opinion this day. Substantially the same briefs are filed in both cases. Defendant here filed but five pleas, but they set up the same defenses as the pleas in the Higgins case; and this case was disposed of in substantially the same manner as that. What was said in that case is decisive that in our opinion the court in this case should have carried the demurrers to the replications to the third and fourth pleas back to said third and fourth pleas and sustained them to said pleas; should have sustained the demurrer to the fifth plea and should not have carried that demurrer back to the petition. W e are unable to comply with the appellant’s request that we direct the court below to award a peremptory mandamus, because the issues of fact joined upon the first and second plea are yet to be tried. The judgment is reversed and the cause remanded.